DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the amendment to claims 63,66, the new limitations presented have overcome the 112 (b) rejection.
Applicant's arguments filed 1/14/22 have been fully considered but they are not persuasive. Applicant argues that the DeMiranda pocket not comprise a material that is degradable. Applicant asserts the examiner must provide evidence as to the inherency of such a material. MPEP 2112.01 states for product claims such as to a composition in section II. a product of “identical compositions must have the same properties” and since the claimed composition or material is polyurethane, which is disclosed by DeMiranda, it can be said inherently it can be degradable. The examiner addresses this aspect of the 102/103 rejection for anticipation in the rejection below. 
In response to Applicant’s argument about the implant of DeMiranda not be a “pocket implant”, it must be noted the Examiner is entitled to give terms in a claim its plain meaning as interpreted by one of ordinary skill in the art. It is noted that the specification must clearly set forth the definition explicitly and with reasonable clarity, deliberateness, and precision. Exemplification is not an explicit definition. Even explicit definitions can be subject to varying interpretations. See Teleflex, Inc. v. Ficosa North America Corp., 63 USPQ2d 1374, 1381 (Fed. Cir. 2002), Rexnord Corp. v. Laitram Corp., 60 USPQ2d 1851,1854 (Fed. Cir. 2001) and MPEP 2111.01. Since the implant of DeMiranda can and does receive “matter” or filling material it can be construed as an implant and thus the implant device of DeMiranda defines a pocket as result.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 60,63-82 are rejected under 35 U.S.C. 102(a)(1) as anticipated by De Miranda (2011/0264213) or, in the alternative, under 35 U.S.C. 103 as obvious over Datta et al. (2010/0256777) as evidenced by Bluecher et al. (2012/0010726).
DeMiranda shows (Fig. 12) a soft tissue implant pocket comprising an inner surface, an outer surface and an opening sized to receive an implant (paragraph 36); wherein both the inner surface and the outer surface (paragraph 40) of the pocket comprise a polyurethane foam 14, said polyurethane foam comprising a pore structure (paragraph 48 states the crystals form a textured surface) configured for cellular infiltration. DeMiranda is silent as to the polyurethane being biodegradable, but the examiner takes official notice that in the art that this polymer can be biodegradable. Thus, it is inherent that the polyurethane disclosed by DeMiranda is biodegradable. MPEP 2112.01 II. states “A chemical composition and its properties are inseparable.”  Bluecher et al. state absorbable polyurethane foams are used to permit tissue ingrowth and healing by allowing the tissue ingrowth to populate the degrading material, see paragraphs 104,105. However, in the alternative DeMiranda did not explicitly state the polyurethane is biodegradable. Datta et al teach (paragraph 191) a resorbable polyurethane porous structure to implant. It would have been obvious to one of ordinary skill in the art  compounds and use a polyol such as polyester as taught by Datta et al and form the polyurethane foam of DeMiranda in order to provide the desirable biocompatible material for the implant and have the appropriate properties to sustain the implant in the site for the period needed. With respect to claim 71, DeMiranda did not disclose the polyurethane foam is derived from one or more biodegradable polyols of which its molecular weight is less than or equal to about 10,000 Daltons. Datta et al. teach (paragraph 140) that polymers can be formed from one or more biodegradable polyols with a molecular weight as recited in the claim. It would have been obvious to one of ordinary skill in the art to select the appropriate polymer compounds and use a polyol with a molecular weight as claimed such as less than 10,000 Daltons and taught by Datta et al. such that the polyurethane foam of DeMiranda provides the desirable properties to sustain the implant in the site for the period needed. Regarding claim 72, 
	Claim(s) 61,62 are rejected under 35 U.S.C. 102(a)(1) as anticipated by DeMiranda (2011/0264213) or, in the alternative, under 35 U.S.C. 103 as obvious over Thompson et al. (2011/0309541). DeMiranda is explained supra. It can be said that since the polyurethane is the same material it is capable of being thermoset. However, in the alternative DeMiranda did not explicitly disclose a thermoset foam. Thompson et al. teach (paragraph 39) that a polyurethane foam for an open-cell matrix can be constructed of a thermoset type polymer. It would have been obvious to one of ordinary skill in the art to select a known material based on its properties and use a thermoset polymer as taught by Thompson et al. for the polyurethane foam of DeMiranda such that it provides a stable ingrowth matrix at the site of repair.  With respect to claim 62, DeMiranda did not explicitly disclose a thickness between about 0.1mm and 10mm. Thompson et al. teach (paragraph 129) that a foam covering or surface of the implant has a thickness between about 0.1mm and 10mm. It would have been obvious to one of ordinary skill in the art to find the optimal thickness of the surface of the foam pocket of DeMiranda to meet the specific depth of the cavity in the tissue in which it is placed and provide a thickness between about 0.1mm and 10mm 
as taught by Thompson et al. in order to be suitably seated or integrated in the tissue site.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Thomas Sweet can be reached on 571-272-4756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799